

 
INTERCREDITOR AGREEMENT
 
THIS INTERCREDITOR AGREEMENT (“Agreement”) is entered into effective as of the
3rd day of March, 2005 by and between HEALTH CARE REIT, INC., a Delaware
corporation (“HCN”), and HEALTHCARE REALTY TRUST INCORPORATED, a Maryland
corporation (“HRT”).
 
RECITALS
 
A. HCN and certain HCN Affiliates, as hereinafter defined, lease to Emeritus
Corporation, a Washington corporation, (“Emeritus”) the real property identified
on Exhibit “A” attached hereto and made a part hereof (“ML Leased Property”)
pursuant to an Amended and Restated Master Lease Agreement dated September 30,
2003 (“Master Lease”).
 
B. HCN has made a loan to Emeritus in the principal amount of $25,800,000
(“Loan”) pursuant to an Amended and Restated Loan Agreement dated September 30,
2003 (“Loan Agreement”) as evidenced by an Amended and Restated Note dated
September 30, 2003 (“Note”). The Loan is secured by an Amended and Restated
Leasehold Mortgage/Deed of Trust, Security Agreement, Assignment of Lease and
Rents, Financing Statement and Fixture Filing granted by Emeritus to HCN dated
effective as of September 30, 2003 with respect to the ML Leased Property (“ML
Leasehold Mortgage”) granting HCN an interest in the leasehold estate of
Emeritus arising under the Master Lease.
 
C. HCN has agreed to sell and HRT has agreed to purchase the Note and take an
assignment of the Loan Documents, as defined below.
 
D. In connection with the sale of the Note, HCN and HRT have agreed to enter
into this Agreement to clarify their respective rights.
 
NOW THEREFORE, to induce HCN to sell the Note and assign the Loan Documents to
HRT, and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
1. Definitions. As used in this Intercreditor Agreement (this “Agreement”), the
following terms shall have the following meanings (with terms defined above
having the meanings indicated):
 
“Affiliate” means HCRI Mississippi Properties, Inc., a Mississippi corporation;
HCRI Massachusetts Properties Trust II, a Massachusetts business trust; and HCRI
Texas Properties, Ltd., a Texas limited partnership.
 
“Bankruptcy Code” means the United States Bankruptcy Code set forth in 11 U.S.C.
§101, et seq., as amended from time to time.
 
“HRT Collateral” means the leasehold estate of Emeritus arising under the Lease
in the Leased Property, and any other property of Emeritus located upon or held
in connection with the Leased Property in which HRT has a security interest,
however created as of the date hereof.
 
“HRT Debt” means those obligations, liabilities and indebtedness arising under
the Loan Documents, as amended from time to time.
 
“Indefeasibly Satisfied” means receipt of payment in full in cash followed by
the passage of a period of 91 days from such payment in which no challenge to
such payment as a preference or other impermissible payment has been made by any
person, or upon the dismissal, withdrawal or final ruling against such a
challenge, together with the termination of all further commitments of Landlord
or HRT, as the case may be, to lend money to Emeritus in connection with the
Leased Property.
 
“Insolvency Event” means the following:
 
[1] Emeritus commences any case, proceeding or other action (i) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, conservatorship or relief of debtors,
seeking to have an order for relief entered with respect to it, or seeking to
adjudicate it as bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, winding up, liquidation, dissolution, composition or other relief
with respect to it or its debts, or (ii) seeking appointment of a receiver,
trustee, custodian, conservator or other similar official for it or for all or
any substantial part of its assets, or Emeritus making a general assignment for
the benefit of its creditors; or
 
[2] there is commenced against Emeritus any case, proceeding or other action of
a nature referred to in clause [1] above that (i) results in the entry of an
order for relief or any such adjudication or appointment or (ii) remains
undismissed, undischarged or unbonded for a period of 60 days; or
 
[3] there is commenced against Emeritus any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets which results in the
entry of an order for any such relief and which shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry of
such order; or
 
[a] Emeritus takes any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in any of clauses
[1], [2] or [3] above; or
 
[b] Emeritus generally is not paying, or is unable to pay, or admits in writing
its inability to pay, its debts as they become due.
 
“Landlord” means HCN and each Affiliate, jointly and severally.
 
“Landlord Collateral” means the following described property located at a Leased
Property, or arising in connection with the operation of the Leased Property,
whether now owned or hereafter acquired by Tenant or Subtenant to secure the
payment and performance of the Landlord Obligations:
 
[1] All machinery, furniture, equipment, trade fixtures, appliances, inventory
and all other goods (as “equipment”, “inventory” and “goods” are defined for
purposes of Article 9 (“Article 9”) of the Uniform Commercial Code as adopted in
Ohio) and any leasehold interest of Tenant or any Subtenant in any of the
foregoing, including, without limitation, those items which are to become
fixtures or which are building supplies and materials to be incorporated into
any improvement or fixture.
 
[2] All accounts, contract rights, general intangibles, instruments, documents,
and chattel paper [as “accounts”, “contract rights”, “general intangibles”,
“instruments”, “documents”, and “chattel paper”, are defined for purposes of
Article 9] now or hereafter arising.
 
[3] All franchises, permits, licenses, operating rights, certifications,
approvals, consents, authorizations and other general intangibles, including,
without limitation, certificates of need, state health care facility licenses,
and Medicare and Medicaid provider agreements, to the extent permitted by law.
 
[4] Unless expressly prohibited by the terms thereof, all contracts, agreements,
contract rights and materials relating to the design, construction, operation or
management of any improvements, including, but not limited to, plans,
specifications, drawings, blueprints, models, mock ups, brochures, flyers,
advertising and promotional materials and mailing lists.
 
[5] All subleases, occupancy agreements, license agreements and concession
agreements, written or unwritten, of any nature, now or hereafter entered into,
and all right, title and interest of Tenant there under, including, without
limitation, those certain Subleases dated as of the Effective Date, by and
between Tenant, as Sublandlord, and each Subtenant, as Subtenant; and including,
without limitation, Tenant’s right, if any, to cash or securities deposited
there under whether or not the same was deposited to secure performance by the
subtenants, occupants, licensees and concessionaires of their obligations there
under, including the right to receive and collect the rents, revenues, and other
charges there under.
 
[6] All ledger sheets, files, records, computer programs, tapes, other
electronic data processing materials, and other documentation.
 
[7] The products and proceeds of the preceding listed property, including,
without limitation, cash and non cash proceeds, proceeds of proceeds, and
insurance proceeds.
 
“Landlord Obligations” means all obligations, liabilities and indebtedness of
every nature of Emeritus from time to time owed to Landlord under the Lease,
whether now existing or hereafter incurred or created, and all fees, costs and
expenses, whether primary, secondary, direct, contingent, fixed or otherwise,
heretofore, now and from time to time hereafter owing, due or payable, whether
before or after the commencement of an Insolvency Event (including, without
limitation, interest or rent accruing thereon after the commencement of an
Insolvency Event, without regard to whether or not such interest is an allowed
claim.
 
“Lease” means the Master Lease, as the same may be hereafter modified,
supplemented, amended, restated, extended, renewed or increased.
 
“Leased Property” means individually and collectively each ML Leased Property.
 
“Loan Documents” means collectively the Note, the ML Leasehold Mortgage, and the
Loan Agreement, as the same may be hereafter modified, supplemented, amended,
restated, extended, renewed or increased.
 
“Subtenant” means each of Texas ESC Lubbock, L.P., a Washington limited
partnership; and Painted Post Properties, Inc., a Washington corporation.
 
“Tenant” means Emeritus Corporation, a Washington corporation.
 
2.
Subordination of Payments.

 
(a) HRT hereby agrees that the HRT Debt shall be subordinated to the Landlord
Obligations. Except as provided in 2(b), no payment shall be made by or on
behalf of Emeritus for or on account of the HRT Debt, and HRT shall not take or
receive from Emeritus, directly or indirectly, in cash or other property or by
setoff or in any other manner, payment of all or any of the HRT Debt, if any, so
long as any sums in respect to the Landlord Obligations shall then be due and
payable. If there is any conflict between the Lease and the Loan Documents, the
terms of the Lease shall govern.
 
(b) Notwithstanding any provision contained herein, as long as no monetary Event
of Default has occurred and is continuing under the Lease, HRT may (i) receive
all payments as and when due on the HRT Debt pursuant to the HRT Documents,
including without limitation, the final payment due at maturity, (ii) allow
Emeritus to prepay the Note in full provided the funds for the prepayment are
not Landlord Collateral, and (iii) may bring legal proceedings against Emeritus
under the Note, but shall not pursue or prosecute any right or remedy which HRT
may have as a secured party or otherwise under the ML Leasehold Mortgage.
 
3. Subordination of Liens on Landlord Collateral. HRT hereby agrees that all of
its rights with respect to the Landlord Collateral shall be in all respects
subject and subordinate to the rights of Landlord with respect to such Landlord
Collateral in connection with and on account of the Landlord Obligations. HRT
agrees to refrain from challenging the validity, enforceability, priority or
perfection of Landlord’s security interests and liens in the Landlord
Collateral. The foregoing subordination shall be effective irrespective of: (a)
the time, order, manner or method of creation, attachment or perfection of the
respective security interests, liens and/or other rights granted to HRT or
Landlord, or any lapse of perfection or attachment; (b) the time or manner of
the filing of their respective financing statements; (c) whether HRT or Landlord
or any bailee or agent of either party holds possession of any or all of the
property or assets of Emeritus; (d) the dating, execution or delivery of any
agreement, document or instrument granting HRT or Landlord security interests
and/or liens in or on any or all of the property or assets of Emeritus; (e) any
amendment, modification, restatement, extension, renewal or increase to the
Landlord Obligations or Lease or the creation of any new indebtedness which
becomes a part of the Landlord Obligations or secured or evidenced by the Lease;
and (f) any provision of the UCC or any other applicable law to the contrary.
 
4. Adding and Removing Facilities from the Master Lease. Landlord may amend the
Master Lease to include additional facilities without HRT’s consent, provided
that Landlord has consented to Tenant amending the ML Leasehold Mortgage to
include such additional facilities. Additionally, in the event Landlord desires
to amend the Lease to remove a facility from the Master Lease, HRT shall release
such facility upon payment by Emeritus of an amount mutually agreed to by HRT
and Emeritus or a prorated amount of the then outstanding HRT Debt on a site by
site basis, i.e. the release amount shall be equal to then outstanding HRT Debt
divided by the number of facilities then in the Master Lease. Landlord shall
provide HRT with a copy of any amendment to the Master Lease within five days of
execution.
 
5. Default Under Loan Documents. In the event of a default under the Loan
Documents, HRT shall not have the right to accelerate the Loan and demand
payment in full unless HRT has given Landlord notice of the default and Landlord
has failed to cure such default as set forth in §8 hereof. If there is a
conflict between the terms of the Lease and of the Loan Documents, the Lease
shall prevail. Furthermore, provided Emeritus is paying all sums due under the
Note, no Event of Default shall be deemed to exist under the Loan Documents so
long as HCN has not provided notice of an Event of Default under the Lease.
 
6. Default Under Lease. If an Event of Default, as defined in the Lease, exists
under the Lease, Landlord shall have all remedies available in accordance with
and under the terms of the Lease, but only after Landlord has given HRT notice
of the default and HRT has failed to cure such default as set forth in §8
hereof.
 
7.
Default Notices.

 
(a) HRT will furnish Landlord with a copy of any default notice sent to Emeritus
in respect of the HRT Debt simultaneously with giving such notice to Emeritus.
 
(b) Landlord will furnish HRT with a copy of any default notice sent to Tenant
in respect of the Landlord Obligations simultaneously with giving such notice to
Emeritus.
 
(c) The failure of either HRT or Landlord to deliver any notice of default to
the other party shall not impair the notices given to Emeritus/Tenant, however,
each party retains all rights under this Agreement including its respective
right to cure an event of default upon receipt of notice.
 
8. Right to Cure and Assumption of Lease. Upon receipt of a notice pursuant to
§7, each party shall have 10 days to cure a monetary default after any
applicable cure or grace period has expired and 30 days to cure any other
default on behalf of Emeritus, provided such default is curable. HRT and
Landlord shall not exercise any right or remedy under the Loan Documents or
Lease, respectively, and shall not foreclose on the interest of Emeritus in the
Lease or exercise Landlord remedies under the Lease, respectively, until written
notice of default has been given by the party declaring the default to the other
party hereto and the cure period has expired without such default having been
cured. Without limitation, in the event of a monetary default by Tenant under
the Lease which does not require written notice of default from Landlord to
Tenant under the terms of the Lease, Landlord must still give HRT written notice
of such default and at least 10 days within which to cure such monetary default
before Landlord may exercise any right or remedy under the Lease for such
monetary default.
 
If HRT cures an Emeritus monetary default under the Lease in accordance with
this §8, HRT shall have the right to assume the Lease provided that (i) HRT
remains primarily liable under the Lease, and (ii) HRT’s credit rating at the
time of the assumption has not deteriorated from the effective date of this
Agreement. If HRT elects to assume the Lease, HRT must notify HCN in writing of
the election within 15 business days of receipt of notice of a default from HCN.
Failure to so notify HCN shall be deemed to be a waiver of the right to assume
the Lease, but only with respect to the specific default set forth in the
notice.
 
If no default exists under the Lease, but HRT declares an event of default under
the Note, HRT shall also have the right to assume the Lease provided (i) HRT
complies with the above provisions (ii) the term of the assumption shall
terminate on the date that all monetary obligations under the Second Amended and
Restated Note made by Emeritus payable to the order of HRT of even date herewith
(“2nd A & R Note”) have been satisfied in full, at which time HRT shall assign
the Lease back to Emeritus provided Emeritus is then the subtenant or manager of
the Leased Property, and (iii) unless otherwise consented to by HCN, HRT
subleases each of the facilities to Emeritus or an Emeritus affiliate or enters
into a management agreement with Emeritus or an Emeritus affiliate for each of
the facilities as long as EBITDARM coverage is not less than 1.0 to 1.0 at the
time of the assumption. If EBITDARM coverage is less than 1.0 to 1.0 for a
period of three consecutive months following the assumption, then HRT shall have
the right to terminate the Emeritus subleases or management agreements and
sublease to or enter into a management agreement with a new qualified operator,
acceptable to HCN. HCN’s evaluation of the new qualified operator may include,
but is not limited to, an evaluation of the financial history and quality
control issues, whether the operator negatively impacts on concentration issues
applicable to HCN or other matters that impact on HCN’s capital market
activities.
 
In no event shall HRT’s assumption of the Lease release Emeritus or any of its
affiliates from any liability or obligation under the Lease to HCN.
 
Notwithstanding anything to the contrary herein, if HRT has the right to assume
the Lease, but an Insolvency Event has occurred, then HRT’s notice of the
election to assume the Lease must be provided to HCN in writing at least 15 days
after receipt of written notice of the Insolvency Event from HCN. Failure to so
notify HCN shall be deemed to be a waiver of the right to assume the Lease.
 
9. Standstill. Until such time as all Landlord Obligations are Indefeasibly
Satisfied, HRT will not ask, demand, sue for, pursue, take, accept or receive
from Emeritus any of the Landlord Collateral, or pursue or prosecute any right
or remedy which HRT may have against any property included in the Landlord
Collateral or as a secured party or otherwise under the ML Leasehold Mortgage.
Notwithstanding the foregoing, HRT shall have the right to file an action
against Emeritus under the Note, but only to the extent permitted under §2
hereof.
 
10. Modification of Lease. Landlord shall have the right, without the consent of
HRT, to amend the Lease, provided that no amendment shall be permitted to create
a term which terminates prior to the Maturity Date, as defined in the 2nd A &R
Note, to materially alter the casualty or condemnation provisions in the Lease,
or to increase the rent payments without any increase in the investment by HCN.
HCN shall provide HRT with copies of all amendments to the Lease within five
days of execution.
 
11. Modification of Loan Documents/Sale of Loan. HRT shall not increase the
amount of the Loan, increase the scheduled payments due under the Loan or the
maturity date of the Loan without the prior written consent of HCN, which
consent may be withheld in its reasonable discretion. Notwithstanding anything
above to the contrary, HCN consents to an additional advance by HRT to Emeritus
in the amount of One Million Eight Hundred Twenty Two Thousand One Hundred
Fifty-one Dollars ($1,822,151.00), plus all closing costs incurred by Emeritus
in connection with the sale of the Loan to HRT as evidenced by the 2nd A&R Note.
HRT shall provide HCN with copies of all amendments to the Loan within five days
of execution. Additionally, HRT may not assign, transfer, pledge or sell the
Loan or any Loan Document without the prior written consent of HCN, which
consent may be withheld in HCN’s reasonable discretion.
 
12. Payments Held in Trust. Until such time as the Landlord Obligations are
Indefeasibly Satisfied, if HRT receives any proceeds that are included within
the meaning of “Landlord Collateral” or if HRT receives any payments contrary to
the terms of this Agreement, HRT agrees to segregate and hold such payment in
trust for the benefit of Landlord and agrees to immediately deliver the payment
to Landlord in precisely the same form received (but with the endorsement of HRT
receiving the same where necessary) for application on account of the Landlord
Obligations, and HRT agrees that until so delivered, the payment shall be held
as the property of Landlord.
 
13. Exchange of Collateral. Subject to the terms of this Agreement and without
affecting the rights of Landlord under this Agreement, HRT agrees and consents
that any collateral for the Landlord Obligations, in whole or in part, may be
exchanged, sold or surrendered by Landlord for other collateral as it may deem
advisable, and that any balance or balances of funds with Landlord at any time
outstanding to the credit of Emeritus may, from time to time, in whole or in
part, be surrendered or released by Landlord as it may deem advisable, subject,
however, to the terms of the Landlord Obligations, HRT’s subordinated security
interest in the Landlord Collateral and the terms of this Agreement.
 
14. Insolvency Event. The provisions of this Agreement shall continue in full
force and effect notwithstanding the occurrence of any Insolvency Event. Without
limiting the foregoing, following the commencement of an Insolvency Event
involving Emeritus, the provisions of this Agreement shall continue to govern
the relative rights and priorities of Landlord and HRT even if all or part of
their respective liens or security interests are subordinated, set aside,
avoided, invalidated or disallowed in connection with any such Insolvency Event.
 
15. Liquidation. In the event of the liquidation or sale of the assets of
Emeritus, by reason of dissolution or bankruptcy, or by appointment of a
receiver, or by other legal proceeding, all amounts received by any person from
the liquidation of the Landlord Collateral shall first be paid to Landlord to be
applied to the Landlord Obligations.
 
16. Waivers. HRT hereby waives any rights it may have under applicable law to
assert the doctrine of marshaling or to otherwise require Landlord to marshal
any property of Emeritus for the benefit of HRT. HRT also hereby waives, to the
extent permitted by applicable law, any rights which it may have to enjoin or
otherwise obtain a judicial or administrative order preventing Landlord from
taking, or refraining from taking, any action with respect to all or any part of
the Landlord Collateral. Without limiting the foregoing, HRT hereby agrees (a)
that it has no right to direct or object to the manner in which Landlord applies
the proceeds of the Landlord Collateral resulting from the exercise by Landlord
of rights and remedies under the Lease to the Landlord Obligations and (b) that
Landlord has not assumed any obligation to act as the agent for HRT with respect
to the Landlord Collateral.
 
17. Subrogation. To the extent HRT pays any of the Landlord Obligations, upon
such obligation being Indefeasibly Satisfied, HRT shall be subrogated to the
fullest extent allowable at law or equity to the claims under the Lease formerly
held by HCN with respect to such obligations and may enforce such claims against
Emeritus to the fullest extent allowed. To the extent HCN pays any of the HRT
Debt, upon such obligation being Indefeasibly Satisfied, HCN shall be subrogated
to the fullest extent allowable at law or equity to the claims under the Loan
Documents formerly held by HRT with respect to such obligations and may enforce
such claims against Emeritus to the fullest extent allowed. These rights of
subrogation shall survive the bankruptcy of Emeritus.
 
18. Amendments in Writing. No waiver shall be deemed to have been made by any
party to this Agreement of any of its rights under this Agreement unless the
same shall be in writing and duly signed by its duly authorized officers, and
each waiver, if any, shall be a waiver only with respect to the specific
instance involved and shall in no way impair the rights of any party to this
Agreement in any other respect at any time.
 
19. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto, and their respective successors and assigns,
provided that each permitted assign agrees to assume the obligations set forth
herein.
 
20. Authority. HCN, Tenant and HRT each represent and warrant that they have
full authority to execute this Agreement and that this Agreement is binding upon
each of them in accordance with its terms. Each person signing on behalf of a
party to this Agreement represents and warrants that he/she has full authority
to execute this Agreement on behalf of such party.
 
21. Enforceability. If any provision of this Agreement or the application
thereof shall be adjudged invalid or unenforceable to any extent, the
application of the remainder of the provision, the application of the provision
to other parties or circumstances, and the application of the remainder of this
Agreement shall not be affected. Each provision of this Agreement shall be valid
and enforceable to the fullest extent permitted by law.
 
22. Amendment. This Agreement may not be amended except in a writing signed by
HRT and Landlord. All references to this Agreement, whether in this Agreement or
any other document or instrument, shall be deemed to incorporate all amendments,
modifications, renewals and extensions of this Agreement and all substitutions
therefor made after the date hereof.
 
23. Notices. Any notice or other communication required or permitted under this
Agreement shall be in writing and personally delivered, mailed by registered or
certified mail (return receipt requested and postage prepaid), sent by facsimile
(with a confirming copy sent by regular mail), or sent by prepaid overnight
courier service, and addressed to the relevant party at its address set forth
below, or at such other address as such party may, by written notice, designate
as its address for purposes of such notice:
 
If to HRT, at:  Healthcare Realty Trust Incorporated
Attention: John M. Bryant, Jr.,
Senior Vice President and General Counsel
3310 West End Avenue, Suite 700
Nashville, TN 37201
Telephone: 615/269-8175
Telecopier: 615/463-7739


If to Emeritus, at: Emeritus Corporation
Attention: William M. Shorten
3131 Elliott Avenue, Suite 500
Seattle, WA 98121
Telephone: 800/429-4828
Telecopier: 206/301-4500


If to Landlord, at: Heath Care REIT, Inc.
Attention: Erin C. Ibele, Vice President and Corporate Secretary
One SeaGate, Suite 1500
P.O. Box 1475
Toledo, OH 43603-1475
Telephone: 419/247-2800
Telecopier: 419/247-2826
 
If mailed, notice shall be deemed to be given five days after being sent, and if
sent by personal delivery, telecopier or prepaid courier, notice shall be deemed
to be given when delivered.
 
24. HCN as Agent. Each Affiliate appoints HCN as the agent and lawful attorney
in fact of such Affiliate to act for such Affiliate for all purposes and actions
of Affiliate under this Agreement. All notices, consents, waivers and all other
documents and instruments executed by HCN pursuant to this Agreement from time
to time and all other actions of HCN as Landlord under the Lease Documents and
under this Agreement shall be binding upon such Affiliate. Each Affiliate is
joining in this Agreement to evidence this appointment of HCN as agent and
lawful attorney in fact of each Affiliate.
 
25. Miscellaneous. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio, and shall be binding upon the
undersigned and the respective successors and assigns of the undersigned. The
parties hereto hereby consent to the jurisdiction of the state and federal
courts located within the State of Ohio and for any dispute arising out of this
Agreement. There are no third party beneficiaries to this Agreement. Each of the
parties to this Agreement hereby waives any right to have a jury participate in
resolving any dispute, whether sounding in contract, tort or otherwise arising
out of, connected with, related to or in connection with this Agreement.
Instead, any dispute resolved in court will be resolved in a bench trial without
a jury. No finding of invalidity of any provision of this Agreement shall affect
the continuing validity of all other provisions of this Agreement. This
Agreement may be executed in one or more counterparts, each of which for all
purposes shall be deemed an original. This Agreement shall not be construed
against any party by reason of such party having drafted this Agreement.
 
26. Permitted Indebtedness. The Loan and the Loan Documents as assigned to HRT
and as subsequently amended, restated or modified with HCN’s written consent
shall not constitute any breach or default under the Lease.
 
27. Personal Property. In the event HRT exercises its right in accordance with
the terms of this Agreement to assume the Lease, then HRT shall have the right
to continue using all personal property then located at the facility
constituting Landlord Collateral so long as HRT satisfies all obligations as
tenant under the Lease.
 
28. Other Agreements with Emeritus. The parties hereto acknowledge that the
terms of this Agreement shall be binding only upon the rights and obligations of
HCN, HRT and Emeritus arising under the Master Lease and the Loan Documents and
applicable only to the ML Leased Properties. To the extent that HCN or HRT have
other agreements with Emeritus which are not related to the ML Leased
Properties, those agreements shall not be limited by the terms hereof.
 
IN WITNESS WHEREOF, the parties have executed or caused this Agreement to be
executed as an instrument under seal by their respective officers, thereunto
duly authorized, as of the day and year first above written.


HRT:


HEALTHCARE REALTY TRUST INCORPORATED, a Maryland corporation



By: /s/ John M. Brant, Jr.
Name: John M. Bryant, Jr.
Title: Senior Vice President and General C
Counsel




HCN:


HEALTH CARE REIT, INC., a Delaware corporation




By: /s/ Erin C. Ibele
Name: Erin C. Ibele
Title: Vice President and Corporate Secretary


 
APPROVED AND CONSENTED TO: EMERITUS:


EMERITUS CORPORATION, a Washington corporation




By: /s William M. Shorten
Name: William M. Shorten
Title: Director of Real Estate Finance


 


 




 
1092317.5


--------------------------------------------------------------------------------




 
JOINDER AGREEMENT
 
The undersigned Affiliates are signing this Joinder Agreement for the purpose of
evidencing their agreement to the Appointment of Health Care REIT, Inc. to act
as their agent and attorney in fact as set forth in this Intercreditor
Agreement.


HCRI MISSISSIPPI PROPERTIES, INC.


By: /s/ Erin C. Ibele


Title: Vice President and Corporate Secretary


HCRI MASSACHUSETTS PROPERTIES TRUST II


By: HCRI Massachusetts Properties, Inc., as Trustee, and not individually, and
subject to the provisions of the Declaration of HCRI Massachusetts Properties
Trust II filed with the Secretary of the Commonwealth of Massachusetts and the
City Clerk of Boston


By: /s/ Erin C. Ibele


Title: Vice President and Corporate Secretary




HCRI TEXAS PROPERTIES, LTD.


By: Health Care REIT, Inc., General Partner

By: /s/ Erin C. Ibele


Title: Vice President and Corporate Secretary


 
 




 
1092317.5


--------------------------------------------------------------------------------




 
EXHIBIT A: LIST OF MASTER LEASE FACILITIES


Facility Name
Licensed Operator
Street Address
County
Facility Type (per license)
Beds/Units
Loyalton at Rancho Solano
 
(“Fairfield Facility”)Fairfield
 
Retirement Center, LLC
3350 Cherry Hills Street
Fairfield, CA 94533
County: Solano
Residential Care Facility for the Elderly
250 licensed beds
172 units
Creston Village
 
(“Paso Robles Facility”)
 
Emeritus Corporation
1919 Creston Road
Paso Robles, CA 93446
County: San Louis Obispo
Residential Care Facility for the Elderly/Dementia
115 licensed beds
100 units
Canterbury Ridge
 
(“Urbana Facility”)
 
Emeritus Corporation
1706 East Amber Lane
Urbana, IL 61802
County: Champaign
Retirement
89 units
Loyalton of Hattiesburg
 
(“Hattiesburg Facility”)
 
Emeritus Corporation
103 Fox Chase Street
Hattiesburg, MS 39402
County: Forrest
Institution for the Aged or Infirmed
83 licensed beds
82 units
Loyalton of Flagstaff
 
(“Flagstaff Facility”)
 
Emeritus Corporation
2100 N. Woodlands Village Blvd.
Flagstaff, AZ 86001
County: Coconino
Assisted Living
67 licensed beds
61 units
Loyalton of Phoenix
 
(“Phoenix Facility”)
 
Emeritus Corporation
4050 Bluefield Ave.
Phoenix, AZ 85032
County: Maricopa
Assisted Living
101 licensed beds
101 units
Park Club of Brandon
 
(“Brandon Facility”)
 
Emeritus Corporation
700 S. Kings Ave.
Brandon, FL 33511
County: Hillsborough
Assisted Living
100 licensed beds
89 units
Park Club of Fort Myers
 
(“Fort Myers Facility”)
 
Emeritus Corporation
1896 Park Meadows Dr.
Fort Myers, FL 33907
County: Lee
Assisted Living
116 beds
74 units
Park Club of Oakbridge
 
(“Lakeland Facility”)
 
Emeritus Corporation
3110 Oakbridge Blvd. East
Lakeland, FL 33803
County: Polk
Assisted Living
110 licensed beds
87 units
Colonial Park Club
 
(“Sarasota Facility”)
 
Emeritus Corporation
4730 Bee Ridge Rd.
Sarasota, FL 34231
County: Sarasota
Assisted Living
110 licensed beds
86 units
Ridgewind
 
(“Chubbuck Facility”)
 
Emeritus Corporation
4080 Hawthorne Rd.
Chubbuck, ID 83202
County: Bannock
Assisted Living
109 licensed beds
79 units
Loyalton of Coeur D’Alene
 
(“Coeur D’Alene Facility”)
 
Emeritus Corporation
205 E. Anton
Coeur D’Alene, ID 83815
County: Kootenai
Assisted Living
96 licensed beds
50 units
Highland Hills
 
Pocatello Facility”)
 
Emeritus Corporation
1501 Baldy
Pocatello, ID 83201
County: Bannock
Assisted Living
57 licensed beds
47 units
Loyalton of Hagerstown
 
“Hagerstown Facility”)
 
Emeritus Corporation
20009 Rosebank Way
Hagerstown, MD
21742County: Washington
Assisted Living
110 licensed beds
100 units
Pines of Tewksbury
 
“Tewksbury Facility”)
 
Emeritus Corporation
2580 Main St.
Tewksbury, MA 01876
County: Middlesex
Assisted Living
69 licensed beds
49 units
Loyalton of Lakewood
 
“Lakewood Facility”)
 
Emeritus Corporation
220 Southwestern Dr.
Lakewood, NY 14750
County: Chautauqua
Enriched Housing Program
100 licensed beds
78 units
Meadowbrook
 
(“Ontario Facility”)
 
Emeritus Corporation
1372 Southwest 8th Ave.
Ontario, OR 97914
County: Malheur
Assisted Living
82 beds
53 units
Anderson Place
 
(“Anderson Facility”)
 
Emeritus Corporation
311 Simpson Rd.
Anderson, SC 29621
County: Anderson
Assisted Living and Nursing Home
84 beds
127 units
75 independent cottages
Elmbrook Estates
 
(“Lubbock Facility”)
 
Texas-ESC-Lubbock, L.P.
5301 66th St.
Lubbock, TX 79424
County: Lubbock
Assisted Living
100 licensed beds
80 units
Loyalton of Staunton
 
(“Staunton Facility”)
 
Emeritus Corporation
1900 Hillsmere Lane
Staunton, VA 24401
County: Augusta
Assisted Living
144 licensed beds
101 units
Fairhaven Estates
 
(“Bellingham Facility”)
 
Emeritus Corporation
2600 Old Fairhaven Pkwy.
Bellingham, WA 98225
County: Whatcom
Boarding Home
60 licensed beds
50 units
Evergreen Lodge
 
(“Federal Way Facility”)
 
Emeritus Corporation
31002 14th Avenue South
Federal Way, WA 98003
County: King
Boarding Home
105 beds
98 units
Hearthstone Inn
 
(“Moses Lake Facility”)
 
Emeritus Corporation
905 S. Pioneer Way
Moses Lake, WA 98837
County: Grant
Boarding Home
92 licensed beds
83 units

 


 


